Citation Nr: 1733545	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include as secondary to the service-connected left knee, left peroneal nerve, and bilateral foot disabilities.

2.  Entitlement to service connection for a thoracic spine disorder, to include as secondary to the service-connected left knee, left peroneal nerve, and bilateral foot disabilities.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee, left peroneal nerve, and bilateral foot disabilities.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected left knee, left peroneal nerve, and bilateral foot disabilities.

5.  Entitlement to an initial rating in excess of 20 percent for hepatitis C.

6.  Entitlement to a rating in excess of 10 percent prior to September 4, 2012, and in excess of 20 percent thereafter, for left peroneal nerve palsy.

7.  Entitlement to a rating in excess of 10 percent for residuals of left knee injury with recurrent dislocation of left patella.

8.  Entitlement to an initial rating in excess of 10 percent for instability of left knee.

9.  Entitlement to a rating in excess of 10 percent for bilateral plantar calluses.

10.  Entitlement to an effective date earlier than September 4, 2012, for the grant of service connection for instability of left knee.

11.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ORDER

Entitlement to service connection for major depressive disorder is granted.

Entitlement to a 20 percent rating for left peroneal nerve palsy is granted for the period prior to September 4, 2012, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for left peroneal nerve palsy is denied for the period beginning September 4, 2012.  

Entitlement to a 20 percent rating for bilateral planter calluses is granted, subject to the laws and regulations governing the payment of monetary benefits.


FINDINGS OF FACT

1.  The Veteran has major depressive disorder that is as likely as not proximately due to his service-connected left knee, left peroneal nerve, and bilateral foot disabilities.

2.  The left peroneal nerve palsy has resulted in moderate incomplete paralysis throughout this appeal.

3.  The bilateral plantar calluses have resulted in three scars that are unstable or painful.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive disorder as secondary to the service-connected left knee, left peroneal nerve, and bilateral foot disabilities have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for a 20 percent rating, but no higher, for left peroneal nerve palsy have been met for the period prior to September 4, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8521 (2016).

3.  The criteria for a rating in excess of 20 percent for left peroneal nerve palsy have not been met for the period beginning September 4, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8521 (2016).

4.  The criteria for a 20 percent rating, but no higher, for bilateral plantar calluses have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Codes (DCs) 7804, 7819 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, December 2011, and August 2013 rating decisions of the VA Regional Office (RO) in Waco, Texas..  

In June 2016, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted new evidence, which relates to the issues being decided herein.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016).  

All of the issues except for service connection for an acquired psychiatric disorder, and the increased rating claims for left peroneal nerve palsy and bilateral plantar calluses, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Analysis

A.  Service Connection

The Veteran contends that he has an acquired psychiatric disorder that is secondary to his service-connected disabilities.  See, e.g., April 2012 representative's statement; June 2016 Hearing Transcript (T.) at 13.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's current diagnosis of major depressive disorder is caused or aggravated by service-connected disability.

The Board finds that the competent and credible is at least in equipoise as to whether the Veteran's major depressive disorder is proximately due to his service-connected disabilities.

The Veteran is currently service-connected for hepatitis C; left peroneal nerve palsy; residuals of left knee injury with recurrent dislocation of patella; bilateral plantar calluses; and instability of left knee.

The Veteran's service treatment records (STRs) show that he was treated for transient situational disturbances manifested by financial problems and separation from family in November 1976.  His June 1977 separation examination showed a clinically normal psychiatric system; he denied depression or excessive worry in his separation report of medical history.  However, he reported that he did not know whether he had nervous trouble of any sort.  

The Veteran was provided a VA examination in October 2009.  The examiner noted that the Veteran's medical history was significant for multiple orthopedic problems.  The Veteran was diagnosed with cannabis dependence; history of other polysubstance abuse; bereavement; and substance induced mood disorder.  He was also diagnosed with a personality disorder.  The examiner opined that the personality disorder was his root pathology and was rooted in his very traumatic childhood.  The examiner noted that the Veteran did describe multiple pain centers with a loss of function and increased pain after an incident in 2008.  The examiner concluded that it was less likely than not that the Veteran's current depressive symptoms related to the service-connected plantar calluses since there were numerous different factors contributing to his mood issues.

An April 2011 letter from the Veteran's psychologist, D.W., Ed. D., shows that as the Veteran's restriction of motion worsened, it caused increased pain.  They opined that that had resulted in significant feelings of hopelessness.  Dr. D.W. noted that the Veteran had chronic pain in his left knee with left leg nerve damage, as well as pain in both hips and his mid to lower body.

An August 2012 letter from B.H., M.D. shows that it was during the time of the orthopedic management of the Veteran's left knee injury during service that he began to experience anxiety, irritability, increasing emotional distress and uncertainty leading to depression.  They opined that the Veteran's depression and anxiety syndrome had persisted more or less continuously to the present.  Dr. B.H. opined that it was at least as likely as not that the Veteran's psychiatric problems originated during his military service when he was being treated by orthopedics for his knee injury.  

At a VA examination in January 2013, the Veteran was diagnosed with depressive disorder not otherwise specified (NOS), in full remission.  The examiner reported that the Veteran had a history of depressive disorder, NOS that was currently in remission.  They opined that the Veteran had had several depressive episodes in the past, noting the 1976 treatment as well treatment in 2009 in regards to the death of the Veteran's son.  They also opined that, currently, the Veteran did not report symptoms that were significant enough to meet criteria for any active mood or other mental disorder.  The examiner noted that the Veteran's chronic pain was his main issue, and though his activities were limited, he had a fulfilling social/family life and a stable marriage.  The examiner noted that the Veteran did not now take any medications for depression or other mental condition, and he saw a therapist very infrequently simply to check in, and not for therapy per se.  They opined that that might be the best subjective indication that any prior mood disorder remained in remission.  The examiner opined that because the Veteran did not meet the criteria for depression or any other mood disorder currently, whether or not a mental condition was related to his service-connected conditions was a moot point.  The examiner concluded that prior episodes had coincided with life events unrelated to his service-connected medical conditions, thereby supporting the likelihood that any past mental condition was less likely than not related to his military service or service related physical conditions.  

An April 2014 letter from Dr. M.W. shows that the Veteran suffered from a recurrent major depressive disorder.  They opined that the Veteran's feelings of anxiety, irritability, and hopelessness about the future were a direct result of the amount of pain he experienced daily and his inability to ambulate.  They opined that the Veteran's diagnosis was at least as likely as not a result of his service-connected orthopedic injuries sustained during his army service.  

The Veteran was provided a VA examination in February 2016.  He was diagnosed with unspecified depressive disorder, in remission.  The Veteran reported that when his pain was worse, in affected his mood.  He reported that his primary issue was chronic pain and lack of mobility associated with his service-connected disabilities.  The examiner noted that per the Veteran's and his wife's report, he did experience some change in mood and activity associated with flare-ups in chronic pain.

The examiner opined that, based upon direct evaluation and review of records, they were providing a diagnosis of unspecified depressive disorder in remission that was consistent with the previously diagnosed depressive disorder NOS at the 2013 VA examination.  The examiner noted that the Veteran reported that when he had an increase in his chronic pain, it affected his mood, but there was no indication of a lasting depressive episode or symptoms that would meet criteria for a mental illness.  The examiner observed that several issues of past concern for the Veteran had resolved.  The examiner reported that the Veteran indicated to them that overall his symptoms were very mild associated with flare-ups of chronic pain.  They noted that he had discontinued his antidepressant medications.  The examiner opined that the Veteran's presentation in the interview and testimony to them was not consistent with a diagnosis of major depressive disorder as noted in Dr. M.W.'s April 2014 report or with a diagnosis of a bipolar disorder as suggested by another physician.  

The examiner opined that a review of the Veteran's current condition did not support a diagnosis of an active chronic acquired psychiatric condition.  They concluded that, per their review, previous mental illness diagnoses of bipolar disorder and major depressive disorder were less likely than not proximately due to or the result of any of his service connected disabilities or pain thereof.

The Veteran submitted an August 2016 letter from Dr. M.W.  They again reported that the Veteran had major depressive disorder.  Dr. M.W. opined that beginning with the Veteran's physical impairments, which were service related and through ongoing efforts to cope with chronic and unresolved pain, he had become depressed and had a serious mental illness diagnosis of major depressive disorder.  They opined that while it was possible that he had had brief periods of remission, he was chronically and severely depressed with breakthrough panic attacks.  They opined that the underlying depression accompanied by anxious distress, of a longstanding nature, began with the service related injuries sustained by him while in the service.  Dr. M.W. concluded that it was at least as likely as not that that the Veteran's diagnosis of major depressive disorder was a result of the service related injuries that had greatly impacted his life.  

In this case, the opinions from the Veteran's private physicians, particularly Dr. M.W., suggest that the Veteran has major depressive disorder that his secondary to his service-connected disabilities.  Although some of Dr. M.W.'s opinions also referenced nonservice-connected disabilities, when affording the Veteran the benefit-of-the-doubt, such opinions do support a finding that the Veteran's current major depressive disorder is at least partly due to his service-connected disabilities.  

The Board acknowledges that VA examiners have opined that the Veteran does not have a chronic disorder and that any diagnosed disorders during this appeal are not related to his service-connected disabilities.  However, in light of the private opinions, the Board concludes that the evidence is at least in equipoise as to whether the Veteran does in fact have a current disorder related to his service-connected disabilities.  Therefore, when affording the Veteran the benefit of the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for major depressive disorder is, therefore, granted.

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  


	1.  Left Peroneal Nerve Palsy

The Veteran contends that his left peroneal nerve palsy is more severely disabling than the ratings assigned during this appeal.  See, e.g., April 2012 representative's argument.

The Veteran's left peroneal nerve palsy is rated as 10 percent disabling prior to September 4, 2012, and as 20 percent thereafter, under DC 8521, which evaluates impairment from paralysis of external popliteal nerve (common peroneal).

Specifically, pursuant to DC 8521, a 10 percent rating is warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8521 (2016).  A 20 percent rating is warranted for moderate incomplete paralysis.  Id.  A 30 percent rating is warranted for severe incomplete paralysis.  Id.  A 40 percent rating is warranted for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.  

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The question for the Board is whether the assigned 10 and 20 percent ratings during this appeal accurately reflect the severity of the left peroneal nerve palsy.  

The Board finds that competent, credible, and probative evidence establishes that the currently assigned 20 percent rating is warranted throughout this appeal; however, a rating higher than 20 percent is not warranted.  The evidence suggests that the Veteran's level of disability during this appeal has been consistent and equates to moderate incomplete paralysis.  

The Veteran did not attend a scheduled VA examination in October 2008; he reported in his May 2009 Notice of Disagreement (NOD) that he did not receive notification of this examination.  

At a VA examination in September 2009, the Veteran reported decreased sensation in the left lower leg.  He stated he could feel pressure, but had difficulty distinguishing sharp and dull.  He also complained of weakness in the left foot.  He reported cramping in the left leg and tingling sensations.  His disability limited his activities of daily living.  He was able to feed, dress, and take care of personal hygiene.  He could do no shopping and did not do any housework or yard work.  He had flare-ups approximately once a month.  No orthopedic assistive devices were used.  Examination revealed gait was antalgic with evidence of slight foot drop.  The examiner remarked that the Veteran compensated well for the foot drop.  Strength in the left knee was 4/5; left ankle was 1/5; and the extensor hallucis longus was 1/5.  The Veteran was unable to heel or toe walk without great difficulty.  He was able to stand on the toe and the heel of the right foot, but had great difficulty with the left foot.  There was decreased sensation in the left lower extremity to sharp and dull.  

A VA general medical examination in September 2009 shows that the Veteran reported that he could not walk well because of left foot drop problem.  Examination showed that the Veteran's deep tendon reflexes were intact for lower extremities and ankles.  There was decreased sensation to pinprick, soft touch, and vibratory testing.  

The Veteran was provided a VA examination in September 2012.  He reported using a cane at home and a wheelchair when outside of the home.  He had mild constant pain; no intermittent pain; moderate paresthesias and/or dysesthesias; and moderate numbness.  Muscle strength testing was 2/5 for both knee extension and ankle dorsiflexion.  There was no muscle atrophy.  Deep tendon reflexes were normal of 2+ for the knee and ankle.  The Veteran had normal sensation of the upper anterior thigh and thigh/knee and decreased sensation of the lower leg/ankle and foot/toes.  There were no trophic changes.  The Veteran had an antalgic gait.  The examiner opined that the Veteran had moderate incomplete paralysis.  A wheelchair, braces, and a cane were used regularly.  Bilateral mid-calf measurements were 38 centimeters, showing no left-sided muscle atrophy.  The examiner opined that the examination revealed weakness of the left lower leg, but no demonstrable atrophy at all.  The examiner noted that the Veteran's exaggerated pain behaviors during the examination, coupled with an almost total paralysis of the left lower leg, which was out of proportion to the leg muscle development, made one suspicious of psychological overlay and lack of true organic symptomatology.  The examiner concluded that the left peroneal nerve palsy seemed to be somewhat worse than before, due to the marked weakness of the left leg and the decreased sensation in that extremity also.  The examiner noted that true objective data was lacking.

In a statement received in December 2012, the Veteran expressed concern with the examination he received from the September 2012 examiner.  

At a VA examination in February 2016, the Veteran had mild constant pain; moderate intermittent pain; moderate paresthesias and/or dysesthesias; and moderate numbness.  Muscle strength testing was 5/5 for knee extension; 4/5 for ankle plantar flexion; and 4/5 for ankle dorsiflexion.  There was no muscle atrophy.  Deep tendon reflexes were normal of  2+ for knee and ankle.  Sensory examination was normal for upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  There were no trophic changes.  The Veteran's gait was normal.  The examiner reported that he had moderate incomplete paralysis.  No assistive devices were used as a normal mode of locomotion.  The Veteran reported that he walked with a limp and could not fully bear weight on his left lower extremity.  The examiner reported that no gait disturbance was observed at evaluation that day.  A March 2016 addendum shows that the Veteran was unable to attend an appointment for nerve conduction testing as he was sick.  The addendum shows that the Veteran understood that the appointment could not be rescheduled.  

Treatment records during this appeal have shown a reported foot drop.  See April 2011 B.H., M.D. statement.  They have also shown marked pain on weight-bearing and an antalgic limp.  See, e.g., January 2014 S.N., D.P.M. record.  Some of his records have revealed that sensory testing to modalities of pain, light touch, position, and vibration showed no evidence of loss.  See, e.g., January, June, and September 2014 Dr. S.N. records.  Other records have shown sensory loss to light touch, modalities of pain, proprioception, and vibratory sensation.  See, e.g., June and November 2012, and January and July 2013 Dr. S.N. records.  No evidence of weakness or atrophy has been shown.  See, e.g., January and August 2014 Dr. S.N. records.  None of his records have shown slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covering entire dorsum of foot and toes.  

Here, the evidence shows that the Veteran's left peroneal nerve palsy is best characterized throughout this appeal as moderately incomplete paralysis.  As noted above, the 2009 examination showed slight foot drop; decreased strength of 1/5 for the ankle and extensor hallucis longus; and decreased sensation.  Consequently, the findings at that examination suggest that the Veteran's disability is more severe than the 10 percent rating assigned prior to September 4, 2012.  In light of the Veteran's treatment records, as well as the 2009, 2012, and 2016 examination findings, the Board concludes that the Veteran's symptoms during this appeal have been relatively consistent, and the 20 percent rating is warranted throughout this appeal.

However, the evidence fails to show that a rating higher than 20 percent is warranted.  The next higher rating of 30 percent contemplates severe incomplete paralysis, which has not been shown.  Both the 2012 and 2016 examiners opined that the Veteran's disability resulted in moderate incomplete paralysis.  Physical examination at the 2012 and 2016 examinations specifically show that the Veteran had moderate symptomatology as noted above.  Those examinations, as well as the treatment records from Dr. S.N., show that the Veteran had no muscle atrophy.  Throughout this appeal, the Veteran's treatment records and the VA examinations have shown sensory impairment.  The VA examinations show that Veteran's deep tendon reflexes were normal.  Although he had reduced strength at the 2009 and 2012 examinations, the rest of the findings at those examinations do not suggest that the Veteran's disability equates to severe incomplete paralysis.  To the extent that the records have shown foot drop, in light of no muscle atrophy being shown during this appeal, and as some of the Veteran's treatment records have not shown any sensory impairment as discussed above, the Board is unable to conclude that the Veteran's disability results in severe incomplete paralysis.  

Additionally, the evidence also does not show that the highest evaluation of 40 percent is warranted.  Even with considering the reported foot drop, none of the Veteran's treatment records or the VA examinations have shown slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covering entire dorsum of foot and toes.  Therefore, a 40 percent rating is not warranted.

For these reasons, the Board finds that the criteria for a 20 percent rating, but no higher, for left peroneal nerve palsy have been met throughout this appeal. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	2.  Bilateral Plantar Calluses

The Veteran contends that his bilateral plantar calluses are more severely disabling than the current 10 percent rating.  See, e.g., April 2012 representative's argument.  He also contends that separate ratings are warranted for each foot.  Id.  

The Veteran's bilateral plantar calluses are rated as 10 percent disabling by analogy under DC 7819, which evaluates impairment from benign skin neoplasms.  

DC 7819 directs that the disability should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, DC 7819 (2016).  

The Board observes that the criteria for rating skin disabilities were amended in 2002, prior to this claim, and again effective October 23, 2008.  The Veteran's claim was filed in June 2008.  In the March 2009 rating decision on appeal, as well as in the August 2009 Statement of the Case (SOC) and a November 2009 Supplemental Statement of the Case (SSOC), the RO considered the Veteran's claim with the rating criteria in effect prior to 2002.  In June 2013 and March 2016 SSOCs, the RO considered the Veteran's claim with the rating criteria in effect as of October 2008.  At no time during this appeal did the RO consider the rating criteria in effect at the time of the Veteran's claim in 2008; i.e., the 2002 criteria prior to the 2008 amendments.  

The Board is required to consider the Veteran's claim in light of both the former and revised standards to determine whether an increased rating for his skin condition is warranted.  However, VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.  

In this case, for both the rating criteria in effect at the time of the Veteran's claim, as well as the current criteria, DC 7800 applies to disabilities of the head, face, or neck.  Under both rating criteria, DC 7801 applies to scars that are deep and nonlinear; notes with both rating criteria provide that a deep scar is one associated with underlying soft tissue damage.  DC 7802 under both rating criteria applies to scars that cover an area or areas of 144 square inches (929 sq. cm.) or greater.  As the Veteran's plantar calluses do not affect his head, face or neck; have not been shown to be associated with underlying soft tissue damage; and do not cover an area or areas of 144 square inches, DCs 7800, 7801, and 7802 under both rating criteria do not apply.  38 C.F.R. § 4.118, DCs 7801, 7801, and 7802 (2008); 38 C.F.R. § 4.118, DCs 7801, 7801, and 7802 (2016).

Under the old rating criteria, DC 7803 only provided a 10 percent rating for scars that were superficial and unstable.  A note accompanying the rating criteria provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803 (2008).
DC 7804 under the old rating criteria only provided for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).

Under the current rating criteria, DC 7803 has been eliminated.  The current DC 7804 evaluates scars that are unstable or painful.  A 10 percent rating is warranted for one or two painful scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2016).  A 20 percent rating is warranted of three or four painful scars that are unstable or painful.  Id.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.

Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both stable and painful, add 10 percent to the evaluation that is based on the total number of painful or unstable scars.  Id.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  Id.   

Under the old rating criteria, other scars that cause limitation of function of affected part are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2008).  Current DC 7805 provides for evaluating any disabling effect(s) not considered under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805 (2016).

Here, the Veteran's disability is currently rated as 10 percent disabling.  DCs 7803 and 7804 under the pre-2008 rating criteria do not provide for ratings higher than 10 percent.  Additionally, while pre-2008 DC 7805 considered limitation of function, current DC 7819 also provides that the disability be either rated as scars or as impairment of function.  Consequently, in light of the above, and as the RO also considered the current criteria in 2013 and 2016 SSOCs, the Veteran is not harmed by the Board's consideration of the revised criteria.    

The question for the Board is whether the assigned 10 accurately reflects the severity of the Veteran's bilateral plantar calluses.
The Board finds that competent, credible, and probative evidence establishes that a rating of 20 percent, but no higher, is warranted.  

The Veteran did not attend a scheduled VA examination in January 2009; he reported in his May 2009 NOD that he did not receive notification of this examination.  

The Veteran was provided a VA examination in September 2009.  He reported developing calluses on sides of feet.  Examination revealed plantar calluses on metatarsal heads and along lateral edges; none were cracked, inflamed, or noted to be tender on palpation.  The Veteran was diagnosed with plantar warts and calluses.  The examiner noted that there were currently no observed warts and no evidence of inflammation with any calluses on exam.

At a VA examination in September 2012, the Veteran reported having a chronic problem with foot calluses and plantar warts.  He was currently seeing a podiatrist and was prescribed acid preparations for the warts.  His calluses were trimmed periodically.  No other foot disorder besides bilateral plantar calluses was diagnosed.  Examination revealed bilateral foot calluses laterally and bilateral plantar warts medially.  The right foot callus was mild; the wart was large and very painful.  The left foot callus was tender and raised; the wart was dormant.  No assistive devices were needed.  The examiner noted that the Veteran had one callus on each foot and only the left one was very painful.  They also noted that the Veteran had plantar warts on each foot, which were not service connected.  They opined that the Veteran's foot calluses were quite stable at the present time and not worse at all.  

The Veteran was provided a VA examination in February 2016.  He reported having a chronic problem with foot calluses and also with plantar warts.  He was currently seeing a podiatrist and was being treated with acid preparations for the warts.  He had the calluses trimmed periodically.  The examiner reported that the Veteran's condition did not cause scarring.  The Veteran did not have any benign or malignant skin neoplasms or systemic manifestations due to any skin disease.  No oral or topical medications were used in the past 12 months.  The Veteran had not had any debilitating or non-debilitating episodes.  Examination revealed that the Veteran had only one callus on each foot, and only the left one was large and painful.  They noted that the Veteran also had a plantar wart on each foot, but those were not service-connected.  The callus on the right foot was reported to be non-tender and barely visible/palpable.  The examiner opined that the Veteran's foot calluses might limit his ability to perform prolonged walking and standing without footwear that was fitted with custom insoles.  The examiner concluded that the Veteran's foot calluses were quite stable at the present time and not worse at all.

A March 2014 letter from the Veteran's podiatrist shows that they treated three very painful areas of hyperkeratosis on his feet.  This letter shows that the Veteran's lesions were reported to not be stable; Dr. S.N. reported that the integrity of the skin would occasionally break down around the edges of the lesions.  Treatment records have shown that his calluses are painful.  See, e.g., May and November 2012 and January 2014 Dr. S.N. records.  His treatment records have not shown five or more scars that are unstable or painful.

Here, the evidence suggests that the Veteran has three or more painful calluses, which warrants a 20 percent rating under DC 7804.  Although the VA examinations during this appeal have not shown three or more painful calluses, the Veteran's podiatrist has reported that the Veteran has three.  Treatment records received from that podiatrist confirm that the Veteran has had three painful calluses.  Consequently, the Board concludes that a 20 percent rating is warranted.

However, a rating even higher than 20 percent is not warranted.  The next higher 30 percent rating contemplates five or more scars that are unstable or painful, which have not been shown.  The treatment records and VA examinations all fail to show that the Veteran has five or more unstable or painful calluses during this appeal.  The Veteran himself testified that he had three plantar calluses.  See June 2016 Hearing Transcript (T.) at 10.  Therefore, a rating in excess of 20 percent is not warranted.

The Board has also considered whether a higher rating is warranted based on limitation of function, as well as whether separate ratings for each foot are warranted.  As noted above, DC 7819 directs that the disability be rated as scars or impairment of function.  In this case, while the Veteran's calluses are painful, impairment of function of his feet such that a rating higher than 20 percent is warranted has not been shown.  The Veteran's treatment records as well as the VA examinations do not show that the calluses impair function of the Veteran's feet warranting a higher rating.  The 2016 examiner opined that the foot calluses might limit his ability to perform prolonged walking and standing without footwear that was fitted with custom insoles.  However, both that examiner as well as the 2012 examiner opined that the Veteran's calluses were stable.  No medical professional has provided any opinion indicating impairment of function as a result of the service-connected bilateral plantar calluses.  Therefore, a rating in excess of 20 percent for limitation of function is not warranted.

Additionally, separate ratings for each foot are not warranted.  DC 7804 does not provide for ratings for separate extremities; rather, it considers the totality of number of scars.  As such, the Board concludes that separate ratings for each foot are not warranted.  

For these reasons, the Board finds that the criteria for a rating of 20 percent, but no higher, for bilateral foot calluses have been met. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. 366. 


REMAND

Regrettably, a remand is necessary for the remaining issues.  Regarding the service connection claims, the Veteran was provided a VA examination in September 2009.  The examiner opined that the Veteran's bilateral hip, right knee, and thoracolumbar spine conditions were not related to his service-connected plantar calluses, left knee condition, or left peroneal nerve condition.  However, no opinion regarding aggravation was provided.  Therefore, a remand to obtain an addendum opinion regarding aggravation is necessary.
As for a higher initial rating for hepatitis C, the Veteran testified that he received treatment from Dr. M.  See T. at 6.  As these records have not been obtained, a remand is necessary.  

Turning to the Veteran's left knee, the RO initially assigned ratings for both the residuals of left knee injury with recurrent dislocation of the patella and instability under 38 C.F.R. § 4.124a, DC 5257, which evaluates impairment from recurrent subluxation or lateral instability.  This diagnostic code does not consider limitation of motion.  However, in the most recent adjudication of this appeal, the RO considered limitation of motion when evaluating the residuals of left knee injury with recurrent dislocation.  See March 2016 SSOC.  In light of the RO considering range of motion testing in evaluating the Veteran's left knee, the Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations of musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from February 2016, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).  As the examination findings may be pertinent to the separate rating for instability, the Board concludes that this claim should also be remanded.  Similarly, as the claim for an earlier effective date for the grant of service connection for left knee instability is inextricably intertwined with the initial instability rating issue, it must also be remanded.  Additionally, the claim of entitlement to a TDIU is also intertwined and must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received from any VA facilities; Dr. M. for hepatitis C; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the September 2009 VA joints examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any thoracic spine, right knee, and bilateral hip disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's diagnosed disorders are caused or aggravated (permanently worsened beyond normal progression) by the service-connected left knee, peroneal nerve, and bilateral feet disabilities [If any disorders are found to have been aggravated by the service-connected left knee, peroneal nerve, and bilateral feet disabilities, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the medical opinion from the Veteran's podiatrist, Dr. S.N., received in September 2016 relating knee, hip, and back problems to the Veteran's bilateral foot disability.

3.  Accord the Veteran an appropriate VA orthopedic examination to determine the severity of the service-connected left knee disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected left knee disability.  

The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, in comparison with the other knee.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

iii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after ensuring that the requested opinions and examinations comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Christopher Loiacono, Agent


Department of Veterans Affairs


